Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US4393677A, herein referred to as D1.
Regarding Claim 1, D1 discloses a piercer plug (col. 2, lines 23-25), comprising: a plug body (See Claim 1); and a sprayed coating formed on a surface of the plug body (col. 2, lines 30-37), the sprayed coating (col. 2, lines 30-37) containing an iron-based alloy and an oxide of the iron-based alloy (col. 2, lines 26-37) (col. 4, line 67-col. 5, line 2) (See abstract), a chromium concentration determined by analyzing the sprayed coating with X-ray fluorescence analysis being 3 to 20 mass % (col. 2, lines 52-57) (See col. 5,  Table 1 remarks) (See col. 6, Table 2 remarks) (See Claim 1) (See Fig. 2-3, col. 2, lines 47-51, col. 3, lines 28-50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20150140208A1 – similar spray and chromium configuration.
US5778714A – similar plug body configuration.
US5031434A – similar oxide configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725